DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 14-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck (US 4,596,168).
Regarding claim 11, Buck teaches a lathe loading clamp (Abstract) for supporting bars, the clamp comprising: a main body (#31) provided with a shaft (#44) for coupling to a rotating assembly (shaft #44 goes into rotating assembly seen in fig. 1 of lathe), which is substantially tapered at one of its ends (a tapering and change in dimension can be seen in fig. 2 from body #31 to shaft #44), and with a cavity (#38) at an opposite end, said cavity accommodating, with a predefined axial play (0 axial play is defined as a predefined axial play), a bush (#32, #47, #48, #49), made of material that is at least partially polymeric (Paragraph 9), which has an axial channel (#54) having a diameter (see #54 in fig. 2) that is substantially complementary to a diameter of the bar to be supported (Paragraph 10), said axial channel, in the configuration for use, accommodating a portion (Paragraph 10) of the bar.

Regarding claim 12, Buck teaches the clamp of claim 11, Buck further discloses: wherein at least one anti-friction element (#71) with reduced overall radial play is interposed between said bush and said cavity (see fig. 4 where bearings are between grip #32” and cavity of where #32” fits into).
Regarding claim 14, Buck teaches the clamp of claim 12, Buck further discloses: wherein said anti-friction elements comprise at least one bearing (#71) accommodated, even indirectly, on said bush (Paragraph 28 where bearing is accommodated indirectly on #32”).
Regarding claim 15, Buck teaches the clamp of claim 14, Buck further discloses: wherein said bearing is a roller (roller bearing; Paragraph 28), a barrel, or a ball.
Regarding claim 18, Buck teaches the clamp of claim 11, Buck further discloses: wherein at a terminal front (see fig. #2) of said cavity there is an abutment ring (#63) for the locking of said bush within said cavity with an axial play (after the difference of first distance and length of bush, the axial play is defined) that is equal to a difference between a first distance (bottom surface of #63 and internal wall of #41), defined between an internal surface of said abutment ring and a terminal surface of said cavity (#38 and #41 is the terminal surface of the cavity), and a length of said bush (overall length of #32, #47, #48 and #49).
Regarding claim 20, Buck teaches a lathe bar loader (#12 and #18) comprising a rotating assembly (#21) for a rotatable support of a clamp (#10) for supporting at least one bar (#W) to be machined, wherein said clamp comprises a main body (#31) provided with a shaft (#44) for coupling to the rotating assembly (shaft #44 goes into rotating assembly seen in fig. 1 of lathe), which is substantially tapered at one of its ends (a tapering and change in dimension can be seen in fig. 2 from body #31 to shaft #44), and with a cavity (#38) at an opposite end, said cavity accommodating, with a predefined axial play (0 axial play is defined as a predefined axial play), a bush (#32, #47, #48, #49), made of at least partially polymeric material (Paragraph 9), which has an axial channel (#54) having a diameter (see #54 in fig. 2) that is substantially complementary to a diameter of the at least one bar to be supported (Paragraph 10), said axial channel, in a configuration for use, accommodating a portion of the bar (Paragraph 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 4,596,168) in view of F.L. Green (US 2,563,464).
Regarding claim 13, Buck substantially discloses the invention of claim 12, except Buck fails to directly disclose: wherein said anti-friction element comprises at least one sleeve made of self-lubricating material that is accommodated on said bush, said sleeve being coupled stably to the external surface of said bush and being able to rotate freely integrally with said bush, within said cavity.
In the same field of endeavor, namely clamps, F.L. Green teaches: wherein said anti-friction element comprises at least one sleeve (#13) made of self-lubricating material (thermosetting material can be silicone, which is a self-lubricating material; Column 3, lines 1-2; Column 4, lines 8-11) that is accommodated on said bush (accommodated in #25 and #21), said sleeve being coupled stably to the external surface of said bush (see fig. 1) and being able to rotate freely integrally with said bush (Column 3, lines 12-14), within said cavity.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Buck so that the anti-friction element comprises at least one sleeve made of self-lubricating material that is accommodated on said bush, said sleeve being coupled stably to the external surface of said bush and being able to rotate freely integrally with said bush, within said cavity as taught by F.L. Green in order to encompass the bushing and engage with the bushing when a gripping force is applied, which reduces friction and made of a material able to allow lubricant to flow.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 4,596,168).
Regarding claim 16, Buck discloses the claimed invention except for a rigid tubular body interposed between said bush and said at least one bearing, said bush being accommodated in the duct that is internal to said tubular body and said at least one bearing being fitted on the external surface of said tubular body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the clamp of Buck so that a rigid tubular body (#36) is interposed between said bush (#32) and said at least one bearing (#71), said bush being accommodated in the duct that is internal to said tubular body (see fig. 2 where bush is inside #36) and said at least one bearing (#71) being fitted on the external surface of said tubular body (#36) for the purpose to put the bearing outside (Paragraph 31) between #36 and #52 to allow it to spin faster with less friction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 4,596,168) in view of Langbein (US 10,022,806).
Regarding claim 17, Buck substantially discloses the invention of claim 16, except Buck fails to directly disclose: wherein said bush has an external surface that is complementary with respect to the internal surface of the internal duct of said tubular body, respective protrusions and seats matching up in the coupling configuration to eliminate relative motions.
In the same field of endeavor, namely clamps, Langbein teaches: wherein said bush has an external surface (#2 surface in fig. 11a) that is complementary with respect to the internal surface of the internal duct of said tubular body (#4), respective protrusions (#6d protrusions of shank can have a hole and fit into grooves as seen in fig. 9) and seats (#5b grooves) matching up in the coupling configuration to eliminate relative motions.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Buck so that the bush has an external surface that is complementary with respect to the internal surface of the internal duct of said tubular body, respective protrusions and seats matching up in the coupling configuration to eliminate relative motions as taught by Langbein in order to allow the dampening element protrusions to when inserted into the grooves, improve the vibration behavior of the clamp tool (Paragraph 21).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 4,596,168) in view of Adams et al. (US 2007/0157749).
Regarding claim 19, Buck substantially discloses the invention of claim 11, except Buck fails to directly disclose: wherein an external surface of said main body has a wider area than said cavity, at a part thereof within which said cavity is formed, to increase a radiating area for higher heat dissipation.
In the same field of endeavor, namely clamps, Adam et al. teaches: wherein an external surface (external housing of main body #14 extending up to #58 is wider than the cavity where #54 and #54 sit or are pointed at) of said main body has a wider area than said cavity (Buck also has  external surface #31 of housing having a wider area than cavity #38 in fig. 2), at a part thereof within which said cavity is formed (see fig. 1), to increase a radiating area for higher heat dissipation (vanes #58, #62, #66; Paragraph 0041 and 0047)
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Buck so that an external surface of said main body has a wider area than said cavity, at a part thereof within which said cavity is formed, to increase a radiating area for higher heat dissipation as taught by Adam et al. in order to allow when the bearings rotate and get hot, the vanes have good conductivity and increases the area to cool down the bearings when the system is rotating. (Paragraph 0041-0042 and 0047).
Response to Arguments
Applicant's arguments filed 29th June 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there is a reduction in the possibility that there is relative movement between the gripper and the bar; and the loading clamp reduces the transverse stress on the end of the bar, as its mass is greatly reduced, and therefore the inertia, of the (bush) is also considerably reduced; and the ability for the bush to undergo relative axial movement is critical to reduce the transverse stresses on the bar) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Buck lacks a cavity at an opposite end, said cavity accommodating, with a predefined axial play, since the cavity accommodating the bush has zero level axial play and a zero level axial play does not constitute predefined axial play, but rather constitutes no axial play of Buck apparatus. This is not persuasive because claim 11 does not define a non-zero amount of axial play and in order for the reference of Buck to be created and designed, they had to consciously predetermine and predefine what type of axial play the device itself is intended to have, which they deemed the axial play to be zero or close to zero. 
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722